Pur Curiam.
It appearing from the record that another witness had already testified substantially to the same effect, without any objection on the part of the defendant to his testimony, the court did not err in submitting to the jury the testimony delivered by an absent witness upon a former trial of the same case, upon the same matters and to the same points as had already been done without objection. Especially is this true since the State had proved the last known whereabouts of the absent witness to be in the State of New York; and in the absence of further evidence it could be presumed that he was still beyond the jurisdiction of the court.
It does not appear from the assignment of error contained in the second special ground of the motion for new trial how or why the testimony therein set out could put the character of the defendant in issue.
The charge of the court of which complaint is made in the third special ground is not subject to the criticism by which it is attacked. The instruction upon the subject of conspiracy was authorized by the evidence upon that subject. It was not confusing or misleading.
The charge to which exception is taken in the fourth ground is not subject to any of the assignments of error.
A juror is disqualified, in the trial of a capital felony, if he is opposed to conviction upon circumstantial evidence. The law makes no distinction between proof by direct evidence and proof of such facts and circumstances as are sufficient to satisfy a reasonable and impartial mind to the exclusion of any other reasonable hypothesis than that of the defendant’s guilt. Upon the statement of the proposed juror in this case that he was opposed to capital punishment when the alleged crime was proved only by circumstantial evidence, the court did not err in setting him aside. The fact that the juror substituted in his stead had mingled with a large number of persons during recess of court would not, of itself and without more, disqualify one of the regular panel from service as a juror in the pending case. No point is raised in the record, or decided, as to the propriety of the judge withdrawing one juror and substituting another in the circumstances of this case.
*567This court has held that where the jury are unable to recall the evidence, counsel for each side may state their recollection of the evidence, and the judge may instruct the jury to decide, from their recollection as refreshed by counsel, what was the evidence in the case. Strickland v. State, 115 Ga. 222 (41 S. E. 713). In the discretion of the judge a witness may be recalled and allowed to restate to the jury what he swore when he was previously on the stand. Other decisions hold it not to be improper to allow the evidence as taken down by the court reporter to be read to the jury. Green v. State, 122 Ga. 169 (50 S. E. 53), Strickland v. State, supra. In case of disputes on the part of the jury as to the evidence, it is not error for the judge to allow recollection of the jury to be refreshed in any of the ways above referred to; but he may decline to do so altogether, and his doing so would not be ground for reversing the judgment, except in a case where it was clear that injustice had been done. “If he should decline to aid the jury in any way, but leave them to recall the evidence as best they could, this would not be ground for reversing the judgment.'” This case is different on its facts from Dozier v. State, 26 Ga. 156, in which the judge made the notes himself; whereas in the instant case the notes were made by the stenographer, and were not sworn to by the stenographer or approved by the judge.
The ground relating to alleged newly discovered evidence was properly overruled, inasmuch as the purported witnesses were not vouched for as required by the Civil Code (1910), § 6086.
The evidence authorized the verdict, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Russell, G. J., and Hutcheson, J., who dissent.